Citation Nr: 0310475	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Winston-Salem, North Carolina RO.  

In February 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  


REMAND

Initially, the Board notes that prior to the filing of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, during the 
pendency of this claim, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

During the February 2003 videoconference hearing, the veteran 
testified that he underwent annual hearing evaluations during 
his employment at: Radford Army Ammunition Plant in Radford, 
Virginia from 1965 to 1973 and from 1974 to 1977; and J. P. 
Stevens Plant in Randleman, North Carolina from 1980 to 1983.  
Following the hearing, the record was held open 60 days to 
allow the veteran to obtain copies of the records of these 
hearing evaluations; however, the veteran did not submit any 
additional evidence.

The Board finds that the RO should undertake all necessary 
action to obtain and associate with the claims file all 
available, pertinent medical records from Radford Army 
Ammunition Plant and J. P. Stevens Pant.

In light of these circumstances, the case is REMANDED to the 
RO for the following: 

1.  The RO should send the veteran a 
letter requesting him to provide medical 
evidence, such as a statement from a 
physician or audiologist, of a nexus 
between his current hearing loss 
disability and his military service.  In 
this letter, the RO should also request 
the veteran to provide copies of any 
records, not already associated with the 
claims folder, of post-service treatment 
or evaluation of him for hearing loss.  
The RO should also inform the veteran 
that it will attempt to obtain such 
records on his behalf if he provides 
sufficient identifying information and 
any necessary authorization.  The RO must 
also inform the veteran that any evidence 
and information submitted in response to 
the RO's letter must be received by the 
RO within one year of the date of the 
RO's letter.

2.  The RO should attempt to obtain 
copies of any records identified by the 
veteran, to include medical records from 
Radford Army Ammunition Plant in Radford, 
Virginia dated from 1965 to 1973 and from 
1974 to 1977 and medical records from J. 
P. Stevens Plant in Randleman, North 
Carolina dated from 1980 to 1983. 

3.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he should be 
so notified and requested to provide 
copies of any such records in his 
possession or that he is able to obtain.  

4.  Thereafter, the RO should undertake 
any other development it determines is 
required to comply with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.159, 3.326 (2002), to 
include scheduling the veteran for a VA 
examination to determine if it is at 
least as likely as not that the veteran's 
current, bilateral hearing loss 
disability is etiologically related to 
his military service.  The RO should 
ensure that the rationale for this 
medical opinion is also provided by the 
examiner. 

5.  Following the completion of the 
requested development, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  In accordance with 
proper appellate procedures, the case 
should then be returned to the Board for 
further appellate consideration.

The veteran need take no action until he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




